Citation Nr: 1632424	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for a thoracolumbar spine condition, rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2003 to September 2007. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a June 2016 hearing before the Board.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to provide an additional VA medical examination and to obtain potential VA and private medical records not currently associated with the claims file.  An additional VA examination is necessary because the Veteran has asserted that his condition has worsened since the last VA examination, dated July 2010.  The Veteran testified at the June 2016 hearing that his range of motion is outside the normal range, that he experiences further limitation with repetition, and that he experiences shooting pains down his left leg; the July 2010 VA examination found normal range of motion (with pain at some intervals), reported no additional loss of motion with repetition, and noted no associated leg pain.  Furthermore, April 2013 MRI results note mild disc bulge at the T7-T8 level, which was not noted in the July 2010 VA examination.  Thus, a new examination is necessary to determine the current state of the Veteran's service-connected disabilities. 

In addition, the Veteran reported at the June 2016 hearing that his latest treatment was an MRI at The Villages VA clinic, although he was unsure of the date.  The sole VA medical record in the claims file - an April 2013 letter from the North Florida/South Georgia Veterans Health System that provided MRI results - was submitted by the Veteran.  Thus, it is unclear whether additional VA medical records exist, and the RO should verify and obtain any unassociated VA records on remand.

Finally, the Veteran reported at the July 2010 VA examination that he had been evaluated by a chiropractor in Colorado following his release from active duty.  Records from this treatment have not been associated with the claims file, and the RO should attempt to procure them on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify all VA treatment received, to include treatment at The Villages VA clinic.  In addition, the Veteran should be given an opportunity to identify or submit any additional pertinent non-VA evidence in support of his claim, to include medical records and the chiropractor in Colorado.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.   

Copies of all records received must be associated with the Veteran's virtual claims file.  All efforts to procure the records must be documented in the claims file. 

2.  Schedule the Veteran for a VA spine examination.  After examining the Veteran and reviewing the claims file, the examiner should determine the current severity of the Veteran's service-related thoracolumbar spine condition.  

The examination must address range of motion of the lumbosacral spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  Attention must also be directed to all other current symptoms, including spasms, periods of doctor-prescribed bedrest (incapacitating episodes), and ankylosis.  Finally, the examiner must address whether there are any associated objective neurological abnormalities, possibly to include radiculopathy/ neuropathy of the lower extremities, 

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




